DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/31/2020 has been entered.

Allowable Subject Matter
Claims 21-24 and 26-29 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claim 21 is allowed because the closest prior art, Lu (US 20030236603 A1), Lu et al. (US 20140195112 A1), Ueda et al. (US 20090326858 A1), and Yeh et al. (US 20020075140 A1), either singularly or in combination, fail to anticipate or render obvious a method for detecting a slope of a road on which a vehicle is traveling in at least one spatial direction, comprising: determining planar velocity taking into account the acceleration in the horizontal plane, a measured velocity of the vehicle, and a steering angle, wherein a first planar velocity is calculated by integration of the acceleration in the horizontal plane and is used in a closed feedback control circuit for the correction of the centrifugal force; and performing a correction of the planar velocity change using values of the measured velocity, steering angle, pitch angle, roll angle, and the acceleration corrected by the centrifugal acceleration, wherein the corrected acceleration is corrected by the component of the change in the planar velocity, in 
Claim 21 is allowed because the closest prior art, Lu (US 20030236603 A1), Lu et al. (US 20140195112 A1), Ueda et al. (US 20090326858 A1), and Yeh et al. (US 20020075140 A1), either singularly or in combination, fail to anticipate or render obvious a method for detecting a slope of a road on which a vehicle is traveling in at least one spatial direction, comprising: determining planar velocity taking into account the acceleration in the horizontal plane, a measured velocity of the vehicle, and a steering angle, wherein a first planar velocity is calculated by integration of the acceleration in the horizontal plane and is used in a closed feedback control circuit for the correction of the centrifugal force; and performing a correction of the planar velocity change using values of the measured velocity, steering angle, pitch angle, roll angle, and the acceleration corrected by the centrifugal acceleration, wherein the corrected acceleration is corrected by the component of the change in the planar velocity, in combination with all other limitations in the claim as claimed and defined by the Applicant.
Claim 28 is allowed because the closest prior art, Lu (US 20030236603 A1), Lu et al. (US 20140195112 A1), Ueda et al. (US 20090326858 A1), and Yeh et al. (US 20020075140 A1), either singularly or in combination, fail to anticipate or render obvious a system for detecting the slope of a road on which a vehicle is traveling in at least one spatial direction, comprising: a control unit, wherein planar velocity is determined taking into account the acceleration in the horizontal plane, a measured velocity of the vehicle, and a steering angle, and wherein a first planar velocity is calculated by integration of 
The dependent claims are allowed based on their dependence from the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT QUIGLEY whose telephone number is (313)446-4879.  The examiner can normally be reached on 11AM-9PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KYLE R QUIGLEY/Primary Examiner, Art Unit 2865